Citation Nr: 1342721	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  13-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disability.  

The Veteran and his spouse testified at a Board hearing before the undersigned in May 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined in connection with this appeal in January 2011, at which time no diagnosis was offered for the lumbar spine.  During his May 2013 hearing, the Veteran testified that he has surgery to implant an electro-stimulator device into his lumbar spine.  

First, the Board notes that no records with regards to this surgery are found in the record and therefore a remand is necessary in order to obtain those records. 

Secondly, the Board finds that the testimony concerning back surgery raises the strong possibility that another VA examination would find a lumbar disorder present in the Veteran. 

Finally, the Veteran testified that his primary care VA physician and his VA pain physician have both informed him that his lumbar spine condition is related to/secondary to his left foot bunion disability.  The Veteran should be requested to obtain opinions from those physicians.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his lumbar spine disorder, which is not already of record, to include any lumbar spine surgery that he may have had in 2012.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file. 
 
2.  Request the Veteran to submit letters from the two physicians he contends linked his low back disorder to service or service-connected disability.
 
3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any lumbar spine disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all lumbar spine disorders found.  

With respect to any low back disorder identified, the examiner should provide an opinion as to each of the following:
 
A.  Is it at least as likely as not that the low back disorder was caused or chronically worsened by his service-connected left foot bunion disability.

B.  Is it at least as likely as not that the low back disorder is etiologically related to service.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

